Exhibit 10.1

 

Amendment Number 1

  

AMENDMENT NUMBER 1 dated August 24, 2018 by and between Innodata Inc., a
Delaware corporation (“Innodata”; formerly Innodata Isogen, Inc.), and Ashok
Mishra (the “Executive”), to the Agreement dated as of January 1, 2007 (the
“Agreement”) by and between the parties.

 

For good and valuable consideration the Agreement is hereby amended as follows:

 

1.Paragraph 1 of the Agreement is hereby amended in its entirety to read as
follows:

 

Effective as of August 1, 2018 (the “Effective Date”) Innodata jointly with the
then Employing Subsidiary (as hereinafter defined) shall offer employment to the
Executive for and during the then remaining term of this Agreement (as set forth
in Paragraph 4 below). The term “Employing Subsidiary” means, for any period, a
wholly-owned subsidiary of Innodata that Innodata has designated (by notice to
the Executive) as the Employing Subsidiary for such period. The term “Employing
Subsidiaries” and the term “Company” each mean, as of any date, Innodata
together with the entity that is then the Employing Subsidiary. During the term
referred to above, the Executive will be employed by the Company as Chief
Operating Officer, and will be an Executive Vice President of the Company and a
member of the Company’s Executive Management Team. The Executive hereby accepts
such employment with the Employing Subsidiaries under the terms and conditions
set forth in this Agreement.

 

2.Paragraph 3 of the Agreement, second sentence, is hereby amended to read in
its entirety as follows:

 

During the term of his employment with the Employing Subsidiaries, the Executive
shall engage in no other business activities whatsoever during normal working
hours and effective as of August 1, 2018 shall perform his services primarily
from the Company’s offices located in Ridgefield Park, New Jersey and Noida,
India.

 

3.Paragraph 7(f) of the Agreement is hereby amended to read in its entirety as
follows:

 

In order to be entitled to the payments under Paragraphs 7(d) and 7(e), the
Executive agrees to execute a separation agreement and release in the form to be
provided by the Company (the “Release”), within the consideration period set
forth in the Release and to not revoke his acceptance within the revocation
period set forth in the Release. The payments set forth in Paragraphs 7(d) and
7(e) will commence on the first regularly scheduled payroll date of the Company
occurring at least fifteen (15) days after Innodata’s receipt of the executed
Release and in no event more than sixty (60) days from the date of termination
of the Executive’s employment with the Company; provided, however, that in the
event such sixty (60) day period spans more than one (1) tax year of the
Executive, such payments shall commence on the first applicable regularly
scheduled payroll date of the Company occurring in the latter of such tax years.
In order to be entitled to receive the payments under Paragraphs 7(d) and 7(e),
the Executive acknowledges and agrees that Executive will fully comply with the
covenants set forth in Paragraphs 8, 9 and 10 and that Executive’s failure to
fully comply with such covenants shall result in immediate cessation of any such
payments, as well as the Company’s right to seek recoupment of all prior
payments made under Paragraph 7(d) and 7(e), plus interest, attorney’s fees and
costs, in addition to all other available relief.

 



 

 

 

4.Paragraph 7 of the Agreement is hereby amended to add the following new
Paragraph 7(h):

 

(h) If at the time of the Executive’s termination of employment with the
Company, the Executive is a “specified employee” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), then any payments
pursuant to Paragraphs 7(d) and 7(e) shall be delayed until the date that is six
(6) months and one day following his termination of employment (or, if earlier,
the earliest other date as is permitted under Section 409A of the Code).  The
amount payable on such date shall include all amounts that would have been
payable to the Executive prior to that date but for the application of this
Paragraph 7(h) and the remaining payments shall be made in substantially equal
installments until fully paid.  Notwithstanding the foregoing, the six (6) month
delay shall not apply to any such payments made (A) during the short term
deferral period set forth in Treasury Regulation Section 1.409A-1(b)(4), or  (B)
after said short term deferral period, payable solely on account of an
involuntary separation from service (as defined in Section 409A of the Code) and
in an amount  less than the Section 409A Severance Exemption Amount. For
purposes of this Paragraph 7(h), each installment payment pursuant to Paragraphs
7(d) and 7(e) shall be treated as a separate payment for purposes of Section
409A of the Code and the “Section 409A Severance Exemption Amount” shall be
equal to the lesser of two (2) times (I) the sum of the Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the Executive’s taxable year preceding the taxable year in which the
Executive’s employment with the Company terminates, as determined in accordance
with Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(i), or (II) the maximum
amount that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which the Executive’s employment with the
Company terminates. To the extent that any payment under Paragraphs 7(d) and
7(e) is subject to Section 409A of the Code, the Executive shall be considered
to have terminated from employment with the Company for payment purposes only if
he has had a “separation from service” from the Company within the meaning of
Section 409A of the Code and the regulations thereunder.

 

5.Paragraph 11(a) of the Agreement is hereby amended to change the address for
Notices to the Company to read as follows:

 

To the Company:

Innodata Inc.

55 Challenger Road

Suite 202

Ridgefield Park, New Jersey 07660

USA

Attention: Office of the General Counsel

 



 

 

 

Except as expressly modified by this Amendment Number 1, all other terms and
conditions of the Agreement shall remain unchanged and in full force and effect.
In the event of any inconsistency between the terms and conditions of this
Amendment Number 1 and the terms and conditions of the Agreement, the terms and
conditions of this Amendment Number 1 will govern and control.

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date
indicated below.

 

Innodata Inc. Ashok Mishra     By: /s/ Jack Abuhoff /s/ Ashok Mishra     Name:
Jack Abuhoff Date: August 28, 2018

 

Title: Chairman and CEO

 

Date: August 28, 2018

  

 



 

